DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	According to paper filed February 7th 2020, claims 1-16 are pending for examination with an August 7th 2017 priority date under 35 USC §111(a).
	By way of the present Amendment, claims 2-10 are amended, and claims 11-16 are newly added.

Drawings
3.	The submitted drawing figures, particularly, Figure 4, do not contain the display screen 21 or the first display screen 211. Hence, it is difficult to construe the second display screen 212.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 2 and 11 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
	In claim 2, the recited feature of “sends a clear signal to the storage device at a preset time interval” is unclear for lack of description given in the Specification of the present invention. Accordingly, it is unclear if the “clear signal” is sent repetitively? It is further unclear if the “clear signal” can be sent between two time intervals? Claim 2 is cited for the rationale given for claim 1 in the present Office action until further clarification provided.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
9.	Claims 1-14 are rejected under 35 U.S.C. §103 as being unpatentable over Robinson (US 2017/0018130), hereinafter Robinson, and further in view of Montez et al. (US 2018/0334216), hereinafter Montez.
Claim 1
“a lock main control unit, a cloud server, a display unit, and a short message unit, the lock main control unit being connected to the cloud server, the display unit, and the short message unit, respectively” Robison [0012] discloses “a locking device management system, comprises a lock control interface, a communication manager, and a lock control manager. The lock control interface is connected to a lock of a common access entry point and able to lock and unlock a locking mechanism by a receiving a lock or unlock request from the cloud or from a mobile device… the common access entry point lock management system may send a code to the mobile device, for example, via short message service (SMS) or email”;

“the display unit including a storage device, wherein, the lock main control unit detects a stored content of the storage device and controls the short message unit to send a push signal to the cloud server when the stored content does not include multimedia data; the cloud server sends the multimedia data to the storage device based on the push signal” Robinson [0063] discloses “a common access entry point interface 605 to send and receive access requests (such as instructions to a lock system to lock or unlock)… A plurality of data storage may also be utilized” and Robinson [0057] discloses “in-vehicle computer systems such as navigation or multimedia systems in automobiles”;

“the lock main control unit controls the display unit to turn on when a lock of the shared bicycle is unlocked and controls the display unit to turn off when the shared bicycle ends a trip” Montez [0036] discloses “[s]hared bike/vehicle
systems” with a handlebar including integrated interfaces. See Figures 1 & 2.

Robinson and Montez disclose analogous art. However, Robinson does not spell out the “shared bicycle” as recited above. It is disclosed in Montez. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Montez into Robinson to expand its application fields to cover popular shared bikes.

Claim 2
“wherein the lock main control unit sends a clear signal to the storage device at a preset time interval; and the storage device clears the stored content based on the clear signal” Robinson [0063] discloses “a common access entry point interface 605 to send and receive access requests (such as instructions to a lock system to lock or unlock)… A plurality of data storage may also be utilized”.

Claim 3
“wherein the display unit includes a navigation module, wherein the navigation module is configured to perform a route navigation based on a GPS signal” Robinson [0057] discloses “in-vehicle computer systems such as navigation or multimedia systems in automobiles” and the GPS signal is disclosed in Robinson [0064].

Claim 4
“wherein the display unit further includes a first display screen, the first display screen being set on a head of the shared bicycle” Robinson Figures 1 & 2.

Claim 5
“wherein the display unit further includes a second display screen, the second display screen being set above a rear tire of the shared bicycle” Robinson Figures 1 & 2. The installment of a display screen is a design choice, either on the head of a shared bicycle or above a rear tire of the shared bicycle.

Claim 6
“wherein the first display screen is configured to display navigation information or the multimedia data” Robinson [0057]
discloses “in-vehicle computer systems such as navigation or multimedia systems in automobiles”.

Claim 7
“wherein the display unit further includes a touch screen, the touch screen being attached to a front surface of the first display screen” Montez [0049] discloses a “dedicated touch-screen display panel”. See Figures 1 & 2.

Claim 8
“a voice play unit, wherein the voice play unit is connected to the lock main control unit, the voice play unit includes a first speaker and a second speaker, the lock main control unit controls the first speaker to play navigation voice information and the lock main control unit controls the second speaker to play multimedia voice information” Montez abstract discloses “speaker” coupled to a subcomponent housing, and the multimedia information is disclosed in Roberson.

Claim 9
“wherein the voice play unit further includes a voice controller, wherein the voice controller is connected to the first speaker and the second speaker respectively” Montez abstract discloses “[a]n integrated handlebar system… including a speaker”. 

Claim 10
“wherein the multimedia data includes at least one of a page, a picture, a video, a text, or a sound” Robinson [0010] discloses “an audio of video communication”.

Claim 11
“wherein the preset time interval is 24 hours” Robinson [0075] discloses “the host may set parameters for the guest access, for example, time of day, days of the week, etc.”.

Claim 12
“wherein the navigation module is further configured to direct the display unit to display a navigation route” Robinson [0057] discloses “in-vehicle computer systems such as navigation or multimedia systems in automobiles”. 

Claim 13
“wherein the second display screen is configured to display the multimedia data” Montez [0049] discloses a “dedicated touch-screen display panel”. See Figures 1 & 2. 

Claim 14
“wherein the touch screen is configured to sense a touch position of a user” Montez [0049] discloses a “dedicated touch-screen display panel”. See Figures 1 & 2.

10.	Claim 15 is rejected under 35 U.S.C. §103 as being unpatentable over Robinson (US 2017/0018130), hereinafter Robinson, in view of Montez et al. (US 2018/0334216), hereinafter Montez, and further in view of Yang et al. (US 2020/0120731), hereinafter Yang.
Claim 15
“wherein the touch screen includes at least one of an infrared touch screen, a capacitive touch screen, a nano touch screen, or a resistive touch screen” Yang [0139] discloses a touch sensitive screen for shared devices, such as shared bicycle, “the touch panel 542 can be implemented by using various types such as resistive, capacitive, infrared, and surface acoustic waves”.

Robinson, Montez, and Yang disclose analogous art. However, Robinson does not spell out the “infrared or nano touch screen” as recited above. It is disclosed in Yang. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Yang into Robinson to improve its input functions.
Allowable Subject Matter
11.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and intervening claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571) 272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175